UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 08-6934



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


KELVIN ANDRE SPOTTS,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
District Judge. (3:98-cr-00047-1)


Submitted:   September 17, 2008           Decided:   October 3, 2008


Before MICHAEL, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kelvin Andre Spotts, Appellant Pro Se. John J. Frail, Assistant
United States Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Kelvin Andre Spotts appeals the district court’s order

denying his 18 U.S.C. § 3582(c)(2) (2000) motion for reduction of

sentence and related motions. We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated

by the district court. United States v. Spotts, No. 3:98-cr-00047-

1 (S.D. W. Va. May 21, 2008).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                          AFFIRMED




                                2